Citation Nr: 0830034	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a gunshot wound to the 
chest.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1978 until 
November 1978.   

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine to provide the veteran with a Travel Board 
hearing.  Prior to the Remand, this matter was before the BVA 
on appeal from a November 2006 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran requested a 
BVA Hearing at a local VA office before a member of the Board 
in a November 2007 corresnpondence.  A March 2008 letter from 
the RO indicates that a hearing was scheduled for April 2008.  
The record indicates that the hearing was cancelled, due to 
the failure of a VA van to pick him up prior to his hearing, 
as indicated in an April 2008 note associated with the claims 
file.  However, the veteran requested that his hearing be 
rescheduled in an April 2008 letter.  The record does not 
indicate that the veteran was afforded a new hearing 
following his request to reschedule his hearing.  

The claims file was referred to the Board without affording 
the veteran an opportunity to appear for the requested 
hearing.  Since the failure to afford the veteran a hearing 
would constitute a denial of due process that could result in 
any BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
